Case 1:20-cv-00477-TSE-MSN Document 27 Filed 11/13/20 Page 1 of 11 PageID# 258




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

 ITILITY, LLC,                                                 )
                                                               )
                  Plaintiff,                                   )
                                                               )
                           v.                                  )        Civil Action No. 1:20-cv-477
                                                               )
 THE STAFFING RESOURCE GROUP, INC.,                            )
 and TRAVIS C. HIRE                                            )
                                                               )
                  Defendants.                                  )

                                        MEMORANDUM OPINION

         Plaintiff ITility LLC’s (“ITility”) has brought breach of contract and tort claims against

 Defendants The Staffing Resource Group’s (“SRG”) and Travis Hire.1 At issue on SRG’s Rule

 12(b)(6) partial Motion to Dismiss is:

         (i) whether plaintiff’s fraud claim is barred by Virginia’s “Source of Duty” Rule,

         (ii) whether plaintiff’s claim for tortious interference with a business expectancy is barred
         by SRG’s participation in the business expectancy, and

         (iii) whether the Teaming Agreement between the parties bars plaintiff’s claims for
         consequential and punitive damages.

 SRG’s partial Motion to Dismiss must be granted because:

         (i) Virginia’s Source of Duty Rule bars plaintiff’s tort claims because those claims are
         based on SRG’s performance of a contractual duty,

         (ii) SRG was party to the business expectancy at issue and therefore cannot, as a matter of
         Virginia law, be held liable for interfering with its own business expectancy, and

         (iii) the Teaming Agreement explicitly bars recovery of consequential and punitive
         damages.



 1
   Defendant Hire has been granted an extension of time to respond to the Amended Complaint until fourteen days after
 the issuance of this decision. See ITility v. The Staffing Resource Group, Inc., No. 1:20-cv-477 (E.D. Va. Sept. 21,
 2020) (Order).
                                                          1
Case 1:20-cv-00477-TSE-MSN Document 27 Filed 11/13/20 Page 2 of 11 PageID# 259




                                                           I.

          The following factual allegations relevant to SRG’s Motion to Dismiss are derived from

 plaintiffs’ Amended Complaint and provisions from the contract, which was attached to the

 Amended Complaint as an exhibit.2

     •    ITility is a service-disabled veteran-owned small business that provides United States
          government clients with program management, systems engineering, enterprise services,
          system testing services, education and training, and administrative support. Am. Compl. ¶
          19.

     •    SRG is a staffing and recruitment firm that provides specialized staffing solutions to its
          clients and consultants. Id. at ¶ 21.

     •    At all times relevant to this action, Travis Hire served as SRG’s Vice President of
          Government Services. In this role, Hire managed SRG’s recruiting and staffing efforts in
          the government contract field. Id. at ¶ 24.

     •    On or about December 21, 2018, the United States Special Operations Command
          (“SOCOM”) issued a solicitation (“Solicitation”) seeking a contractor to provide geospatial
          engineering, modeling and simulation engineering, and IT engineering support services to
          SOCOM. Id. at ¶ 25.

     •    The Solicitation contemplated a firm, fixed-price task order with a base performance of
          one year, with three one-year option periods. Id. at ¶ 26.

     •    The Solicitation informed potential offerors that their proposals would be evaluated under
          three factors, to be submitted in three volumes: technical, past performance, and price, with
          the technical factor being the most important. Offerors were required to submit in their
          respective technical volume the resumes of key personnel that they were proposing, as well
          as signed letters of intent from each individual. Id. at ¶ 28.

     •    ITility developed and submitted a competitive proposal in response to the Solicitation. As
          part of the proposal, ITility and SRG entered into a Teaming Agreement on or about
          January 29, 2019. In the Agreement, SRG agreed to provide recruiting services and to
          submit resumes of potential candidates and certifications as required by the solicitation to
          be included in the technical volume of ITility’s proposal. Id. at ¶¶ 2-3, 30, 33; Am. Compl.



 2
  Documents attached to a complaint are reviewable on a motion to dismiss so long as they are integral to the
 complaint and authentic. See, e.g., Rockville Cars, LLC v. City of Rockville, 891 F.3d 141, 145 (4th Cir. 2018); see
 also Braun v. Maynard, 652 F.3d 557, 559 (4th Cir. 2011) (explaining that generally courts “do not consider
 materials other than the complaint and documents incorporated into it when evaluating that complaint under Rule
 12(b)(6)”).
                                                           2
Case 1:20-cv-00477-TSE-MSN Document 27 Filed 11/13/20 Page 3 of 11 PageID# 260




        Ex. A (“Teaming Agreement”).

    •   The Teaming Agreement required SRG to “comply with all applicable federal, state or
        local laws, regulations or ordinances in effect or hereafter adopted.” Am. Compl. ¶ 39;
        Teaming Agreement § 5.6.

    •   The Teaming Agreement further provided:

               Should either Party violate any of the Laws then . . . the offending Party
               shall indemnify the other Party for any penalty, loss or expenses incurred
               by the other Party as a result of the offending Party’s breach of any of its
               obligations under this Article.

        Teaming Agreement § 5.6.

    •   In or around January 2019, Travis Hire provided the names of several potential candidates
        for consideration as part of ITility’s proposal, including Sean Hord and Zackary Shifflett.
        Am. Compl. ¶ 44-45.

    •   On or about February 2, 2019, ITility asked Hire to obtain Hord’s and Shifflett’s
        permission to use their names and resumes in its proposal. ITility also requested that Hire
        obtain a signed letter of intent from each candidate. Id. at ¶ 46.

    •   Hire informed ITility that he had obtained Hord’s and Shifflett’s permission to be included
        as candidates in the proposal and, on or about February 3, 2019, provided ITility with their
        signed letters of intent. Id. at ¶ 47. Hire originally provided ITility with a letter of intent
        from Hord bearing an electronic signature, which Hire said was because Hord “was not
        near a printer.” Id. at ¶ 48. Upon further request, Hire provided a letter of intent for Hord
        that Hire represented contained Hord’s handwritten signature. Id. at ¶¶ 48-49.

    •   Contrary to what Hire represented to ITility, Hire had forged Hord’s and Shifflett’s
        signatures and had not received their permission to be included in ITility’s proposal. Id. at
        ¶¶ 52-53.

    •   Thereafter, ITility submitted its proposal to SOCOM, which included the resumes and
        signed letters of intent of Hord and Shifflett that had been forged by Hire. Id. at ¶ 54.

    •   On March 15, 2019, SOCOM selected ITility’s proposal for the prime contract award. Id.
        at ¶ 55.

    •   On March 29, 2019, ITility learned that Ironclad Technology Services, LLC, one of its
        competitors in the bidding process, had filed a protest before the United States Court of
        Federal Claims concerning the prime contract award. The bid protest alleged that ITility
        did not have Hord’s permission to include him in its proposal. Id. at ¶¶ 56-57.


                                                  3
Case 1:20-cv-00477-TSE-MSN Document 27 Filed 11/13/20 Page 4 of 11 PageID# 261




     •   In response to the bid protest, ITility asked SRG to provide documentation demonstrating
         Hord’s willingness to be included in ITility’s proposal. Hire sent ITility an email string
         that appeared to be an exchange between Hord and Hire. Hire was unable to provide the
         original email file, claiming that the email had been deleted. After receiving this
         representation from Hire, ITility contacted SRG’s Chief Operating Officer, who informed
         ITility that SRG would promptly investigate the matter. Id. at ¶¶ 58-62.

     •   On or about April 3, 2019, SRG’s Chief Operating Officer informed ITility that SRG’s
         internal investigation had revealed that Hire had forged Hord’s signature on Hord’s letter
         of intent and that Hire did not have Hord’s permission to include him in ITility’s proposal.
         SRG immediately terminated Hire’s employment based on his forgery and
         misrepresentation. Further investigation revealed that Hire had also forged Shifflett’s
         signature and that Hire did not have Shifflett’s permission to be included in the proposal.
         Id. at ¶¶ 63-66.

     •   On or about April 17, 2019, SOCOM took corrective action in response to the bid protest
         by vacating its award to ITility and cancelling the entire Solicitation. Id. at 68.

         On April 24, 2020, Plaintiff ITility brought the instant action against Defendants SRG and

 Hire, alleging breach of contract and actual fraud. Compl. Plaintiff filed an amended complaint on

 July 27, 2020, alleging tortious interference with business expectancy (Count Four) in addition to

 breach of contract (Count One) and actual fraud (Count Two). Am. Compl. Then, on August 17,

 2020, SRG filed a Motion to Dismiss Count Two, Court Four, and Claims for Consequential and

 Punitive Damages in Plaintiff’s Amended Complaint, leaving only a breach of contract claim

 against SRG. Oral argument on SRG’s partial Motion to Dismiss was held telephonically on

 September 16, 2020. As this matter has been fully briefed and argued, it is now ripe for disposition.

 For the reasons that follow, SRG’s partial Motion to Dismiss must be granted.

                                                    II.

         In order to survive a Rule 12(b) motion to dismiss, “a complaint must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

 A claim is facially plausible “when the Plaintiff pleads factual content that allows the court to draw

                                                     4
Case 1:20-cv-00477-TSE-MSN Document 27 Filed 11/13/20 Page 5 of 11 PageID# 262




 the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678 (quoting

 Twombly, 550 U.S. at 570). For purposes of resolving the motion to dismiss, plaintiff’s well-

 pleaded allegations are assumed to be true and all facts are viewed in the light most favorable to

 plaintiff. E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011).

          SRG first contends that plaintiff’s actual fraud claim is barred by Virginia’s Source of Duty

 Rule, the Rule formulated by the Supreme Court of Virginia for the purpose of demarcating the

 civil liability boundary between tort and contract in order to counter the modern trend of lawyers

 adding a tort claim to every breach of contract claim to enhance potential damages. See Tingler v.

 Graystone Homes, Inc., 834 S.E.2d 244, 255-56 (Va. 2019). Although there is some confusion in

 prior caselaw,3 the essence and core principle of the Source of Duty Rule may be stated as follows:

 the sole and exclusive remedy for a claim based on the performance of a contractual duty is in

 contract.

          The Rule is well illustrated in the Supreme Court of Virginia’s decision in Richmond

 Metropolitan Authority v. McDevitt Street Bovis, Inc., 507 S.E.2d 344 (Va. 1998). There, a

 municipal corporation entered into a contract for the construction of a baseball stadium. During

 construction of the stadium, the construction company failed to comply with specifications in the

 contract and submitted applications for progress payments falsely stating that the company had

 fully complied with the contract. Id. at 345. When the municipal corporation learned of these facts,

 it sued the construction company for breach of contract as well as actual and constructive fraud.

 Id. On these facts, the Supreme Court of Virginia, applying the Source of Duty Rule, concluded

 that the actual and constructive fraud claims had to be dismissed. See id. at 347. Despite the fact




 3
  See Tingler, 834 S.E.2d at 261 (“[C]onsiderable confusion in prior caselaw makes it difficult to generalize on [the
 Rule].”).
                                                           5
Case 1:20-cv-00477-TSE-MSN Document 27 Filed 11/13/20 Page 6 of 11 PageID# 263




 that the builder “misrepresented its compliance with the design criteria,” the Supreme Court of

 Virginia concluded that the claims for actual and constructive fraud were not actionable in tort

 because they were “related to a duty or obligation that was specifically required by the [contract].”

 Id.4

          The Rule, applied to the fraud claim in plaintiff’s amended complaint, requires dismissal

 of that claim because it is nothing more than a contract claim dressed up as a tort claim; it is a

 fraud claim based on SRG’s performance of a contractual duty. Like the defendant in Dunn

 Construction, SRG committed fraud in the performance of a contractual duty; here SRG provided

 false and forged certifications required under the contract, while the defendant in Dunn

 Construction provided false guarantees about construction and repairs required under the contract.

 682 S.E.2d at 947. Just like in Dunn Construction, plaintiff’s fraud claim here is clearly part and

 parcel of SRG’s performance of its contractual duty. Accordingly, just as the Supreme Court of

 Virginia barred the fraud claim in Dunn Construction, the fraud claim must be barred in this case.

          Seeking to avoid this outcome, the plaintiff alleges that SRG breached a common law duty

 to be truthful and a statutory duty not to forge documents. Plaintiff argues that these duties are

 separate from the contract. They clearly are not; SRG had a contractual obligation to provide

 resumes and certifications as required by the solicitation, with the implicit requirement that they

 be genuine, and SRG allegedly failed in this contractual duty by submitting false and forged

 certifications and resumes. As was true in Dunn Construction and McDevitt, the alleged common

 law and statutory duties breached in this case are “related to a duty that arose under the contract”



 4
   See also Dunn Construction Company v. Cloney, 682 S.E.2d 943 (Va. 2009) (holding that false representations
 concerning the construction of a house were “related to a duty that arose under the contract” and therefore were not
 actionable in tort); Tingler v. Graystone Homes, Inc., 824 S.E.2d 224 (Va. 2019) (holding that tort claims arising
 from the performance of a home construction contract were barred by the Source of Duty Rule, but allowing tort
 recovery for injuries arising outside the contract).
                                                           6
Case 1:20-cv-00477-TSE-MSN Document 27 Filed 11/13/20 Page 7 of 11 PageID# 264




 and therefore tort recovery is precluded by the Source of Duty Rule. Dunn Construction, 682

 S.E.2d at 947; see also McDevitt, 507 S.E.2d at 347. In short, because the alleged breach is based

 exclusively on defendant’s performance of a contractual duty or obligation, the plaintiff’s sole

 remedy is contract.

        Plaintiff also argues that the duties breached were outside the contract because the Teaming

 Agreement “does not require SRG to represent and warrant the performance of any of its actions

 under the Teaming Agreement.” Pl. Opp’n to Mot. to Dismiss, Aug. 31, 2020, at 11. The question

 raised by a Source of Duty analysis is not whether the contract obligated the defendant to certify

 its performance or not to commit fraud. Rather, the Source of Duty Rule asks whether the alleged

 tort is based on the defendant’s performance of a contractual duty. Here, SRG had a contractual

 duty to provide resumes and certifications, and failed in that duty. Therefore, plaintiff’s sole

 remedy is contract.

                                                III.

        SRG next argues that the Amended Complaint fails to state a claim for tortious interference

 with business expectancy because SRG was not a stranger to the business expectancy.

        Under Virginia law, a prima facie case of tortious interference with a business expectancy

 requires:

        (1) the existence of a valid contractual relationship or business expectancy;

        (2) knowledge of the relationship or expectancy on the part of the interferor;

        (3) intentional interference inducing or causing a breach or termination of the
        relationship or expectancy; and

        (4) resultant damage to the party whose relationship or expectancy has been
        disrupted.

 Dunlap v. Cottman Transmission Sys., LLC, 754 S.E.2d 313, 318 (Va. 2014) (quoting Chaves v.

                                                 7
Case 1:20-cv-00477-TSE-MSN Document 27 Filed 11/13/20 Page 8 of 11 PageID# 265




 Johnson, 335 S.E.2d 97, 102 (Va. 1985)). And where, as here, the plaintiff asserts the existence of

 a business expectancy rather than a contract, the plaintiff is also required to show that the defendant

 employed improper methods when engaging in the alleged intentional, interfering conduct. See

 Dunlap, 754 S.E.2d at 318.

         Important, and dispositive here, is the principle stated recently by the Supreme Court of

 Virginia that “[a]n action for tortious interference with a contract or business expectancy . . . does

 not lie against parties to the contract, but only lies against those outside the contractual relationship,

 i.e., strangers to the contract or business expectancy.” Francis Hosp., Inc. v. Read Props., LLC,

 820 S.E.2d 607, 610 (2018). In other words, only a party outside the business expectancy—a

 stranger to the business expectancy—may be held liable for interference with a business

 expectancy. Id; see also L-3 Commc’ns Corp. v. Serco, Inc., 926 F.3d 85, 91 (4th Cir. 2019), reh’g

 denied (July 16, 2019).

         This principle, applied here, requires dismissal of plaintiff’s claim for interference with

 business expectancy because SRG was not a stranger to the business expectancy, but was a party

 to it. Therefore, SRG cannot, as a matter of law, have interfered with that business expectancy.

 Francis Hosp., Inc., 820 S.E.2d at 610.

         Nor is there any doubt that SRG is not a stranger to the business expectancy. SRG had a

 cognizable interest in the business expectancy with SOCOM through the solicitation proposal

 prepared by plaintiff. In this regard, the Teaming Agreement outlines the benefits that SRG

 expected if plaintiff secured the prime contract with SOCOM. Although SRG was not guaranteed

 a subcontract, the Teaming Agreement requires the parties to “enter into negotiations, in good

 faith, to reach agreement with respect to the terms and conditions of a subcontract.” Am. Compl.,




                                                     8
Case 1:20-cv-00477-TSE-MSN Document 27 Filed 11/13/20 Page 9 of 11 PageID# 266




 Ex. A § 3.1.5 It is apparent from the record that the only way SRG could secure subcontracting

 work was by having the plaintiff secure the prime contract award. SRG was not in a competitive

 relationship with plaintiff, nor was SRG a disinterested third party to the expectancy.6 SRG

 actively desired and worked toward the same outcome desired by plaintiff: having plaintiff secure

 the prime contract award from SOCOM. Because SRG was a party to the business expectancy at

 issue, SRG, as a matter of Virginia law, cannot be held liable for interfering with that expectancy.

          Nor is plaintiff’s tortious interference claim rescued by plaintiff’s heavy reliance on CGI

 Federal Inc. v. FCi Federal, Inc., 814 S.E.2d 183 (Va. 2018). That decision did not involve a claim

 for tortious interference. In CGI Federal, the Supreme Court of Virginia found only that a teaming

 agreement between the parties was not a valid contract because it was merely an agreement to

 negotiate in the future. Id. at 188-89. Significantly, the Supreme Court of Virginia did not consider

 whether there existed a business expectancy or whether either party had a valid business

 expectancy in that case. Accordingly, CGI Federal therefore fails to support plaintiff’s contention

 that SRG is not a party to the business expectancy in this case.

          Accordingly, Count Four of plaintiff’s Amended Complaint must be dismissed.

                                                           IV.

          Finally, SRG moves to dismiss plaintiff’s claims for consequential and punitive damages

 as barred by the Teaming Agreement. As a preliminary matter, punitive damages generally are not



 5
  Under Virginia law, contractual provisions that set out agreements to negotiate in the future are unenforceable as
 vague and indefinite. See Navar, Inc. v. Fed. Bus. Council, 784 S.E.2d 296, 300 (2016). However, agreements to
 negotiate can serve as evidence to support the finding of a valid business expectancy.
 6
   See 17th St. Assocs., LLP v. Markel Int’l Ins. Co., 373 F. Supp. 2d 584, 600 (E.D. Va. 2005) (finding a “fifth,
 unstated element” to a prima facie case of tortious interference in business expectancy to be “a competitive
 relationship between the party interfered with and the interferor”); see also Oceguera v. Alutiiq Sec. & Tech., LLC,
 2010 WL 3894606, at *4 (S.D. Fla. Oct. 1, 2010) (applying Florida law to find in a tortious interference with a
 business relationship case that the defendants “were not ‘disinterested third part[ies]’ to the relationship, and, as a
 matter of law, could not have interfered with it”).
                                                            9
Case 1:20-cv-00477-TSE-MSN Document 27 Filed 11/13/20 Page 10 of 11 PageID# 267




 allowed for breach of contract claims under Virginia law. See Kamlar Corp. v. Haley, 299 S.E.2d

 514, 517 (1983). Therefore, as the plaintiff has conceded, the dismissal of plaintiff’s tort claims

 requires the dismissal of plaintiff’s claims for punitive damages. See Pl. Br. in Opp’n, at 20 n. 2.

          In regard to consequential damages, the Teaming Agreement clearly and conclusively bars

 recovery of consequential damages.7 Three sections of the Teaming Agreement categorically bar

 claims for consequential damages in actions arising under the agreement. First, in Section 1.4, the

 Teaming Agreement in capital letters provides that:

          UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO
          THE OTHER PARTY FOR LOST OR ANTICIPATED PROFITS,
          CONSEQUENTIAL, INCIDENTAL, SPECIAL, PUNITIVE, OR ANY OTHER
          TYPE OF INDIRECT DAMAGES ARISING UNDER OR RELATING TO THIS
          AGREEMENT.

 Complaint, Ex. A (“Teaming Agreement”) § 1.4.

          Second, Section 5.9 of the Teaming Agreement provides that:

          In any action . . . brought . . . pursuant to an alleged breach of the Agreement . . .
          each of the parties agrees that no claim shall be made, nor liability found, for any
          special, consequential, or punitive damages.

 Teaming Agreement § 5.9.8

          Finally, Section 5.13 of the Teaming Agreement states that “[n]either party shall be liable




 7
   The Supreme Court of Virginia has recently used two definitions of consequential damages. In the 2016 case of
 William H. Gordon Assocs., Inc. v. Heritage Fellowship, United Church of Christ, the Court described consequential
 damages as “those which arise from the intervention of ‘special circumstances’ not ordinarily predictable.” 784 S.E.2d
 265, 279 (2016) (quoting Roanoke Hospital Ass’n v. Doyle & Russell, Inc., 214 S.E.2d 155, 160 (1975)). Earlier, in
 2003, the Supreme Court of Virginia relied on the definition in Black’s Law Dictionary, describing consequential
 damages as “[s]uch damage, loss, or injury as does not flow directly and immediately from the act of the party, but
 only from some of the consequences or results of such act.” Pulte Home Corp. v. Parex, Inc., 579 S.E.2d 188, 193
 (2003) (citations omitted).
 8
   Section 5.9 goes on to state that the “Prime [Contractor]”—the plaintiff in this case—is entitled to “an award of
 reasonable attorneys’ fees and costs” if the plaintiff is the “substantially prevailing party in any Action.” Teaming
 Agreement, at § 5.9.

                                                          10
Case 1:20-cv-00477-TSE-MSN Document 27 Filed 11/13/20 Page 11 of 11 PageID# 268
